DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (while not an indication of allowable subject matter, see also similar language of claims 7-9). 
The following is a list of the closest prior art:
Colwell (5,307,506) teaches a plurality of processors routing a plurality of memory requests using addresses to a plurality of memory controllers. Colwell does not expressly teach hashing the addresses in the memory requests at a plurality of granularity, dropping bits, or the claimed details of registers and therefore does not teach “a method comprising: receiving an address comprising a plurality of address bits at a first memory controller of a plurality of memory controllers in a system, wherein the address is routed to the first memory controller and a first memory device of a plurality of memory devices controlled by the first memory controller is selected based on a plurality of hashes of sets of the plurality of address bits; dropping a plurality of the plurality of address bits, wherein a given bit of the plurality of the plurality of address bits is included in one of the plurality of hashes and is excluded from remaining ones of the plurality of hashes; and shifting remaining address bits of the plurality of address bits to form a compacted address used within the first memory controller. . . . programming a plurality of configuration registers to identify the sets of the plurality address bits that included in respective ones of the plurality of hashes. . . . wherein the programming comprises programming the plurality of configuration registers with bit masks that identify the sets of the plurality of address bits” as recited in claim 17 or “a method comprising: receiving an address comprising a plurality of address bits at a first memory controller of a plurality of memory controllers in a system, wherein the address is routed to the first memory controller and a first memory device of a plurality of memory devices controlled by the first memory controller is selected based on a plurality of hashes of sets of the plurality of address bits; dropping a plurality of the plurality of address bits, wherein a given bit of the plurality of the plurality of address bits is included in one of the plurality of hashes and is excluded from remaining ones of the plurality of hashes; and shifting remaining address bits of the plurality of address bits to form a compacted address used within the first memory controller . . . programming a plurality of configuration registers to identify the plurality of the plurality of address bits that are dropped” as recited in claim 18, as a whole.  
Lercari (US 11,003,586, filed 2020, different assignee) teaches hashing a plurality of address bits at different levels of granularity and a configuration register that identifies the address bits.  Lercari fails to teach programming the registers with bit masks or registers that are programmed to identify dropped bits.  Therefore Lercari does not teach “a method comprising: receiving an address comprising a plurality of address bits at a first memory controller of a plurality of memory controllers in a system, wherein the address is routed to the first memory controller and a first memory device of a plurality of memory devices controlled by the first memory controller is selected based on a plurality of hashes of sets of the plurality of address bits; dropping a plurality of the plurality of address bits, wherein a given bit of the plurality of the plurality of address bits is included in one of the plurality of hashes and is excluded from remaining ones of the plurality of hashes; and shifting remaining address bits of the plurality of address bits to form a compacted address used within the first memory controller. . . . programming a plurality of configuration registers to identify the sets of the plurality address bits that included in respective ones of the plurality of hashes. . . . wherein the programming comprises programming the plurality of configuration registers with bit masks that identify the sets of the plurality of address bits” as recited in claim 17 or “a method comprising: receiving an address comprising a plurality of address bits at a first memory controller of a plurality of memory controllers in a system, wherein the address is routed to the first memory controller and a first memory device of a plurality of memory devices controlled by the first memory controller is selected based on a plurality of hashes of sets of the plurality of address bits; dropping a plurality of the plurality of address bits, wherein a given bit of the plurality of the plurality of address bits is included in one of the plurality of hashes and is excluded from remaining ones of the plurality of hashes; and shifting remaining address bits of the plurality of address bits to form a compacted address used within the first memory controller . . . programming a plurality of configuration registers to identify the plurality of the plurality of address bits that are dropped” as recited in claim 18, as a whole.  
Metcalf (US 8,327,187) teaches a controller receiving dropped bits but fails to teach using registers to drop the bits and therefore does not teach “a method comprising: receiving an address comprising a plurality of address bits at a first memory controller of a plurality of memory controllers in a system, wherein the address is routed to the first memory controller and a first memory device of a plurality of memory devices controlled by the first memory controller is selected based on a plurality of hashes of sets of the plurality of address bits; dropping a plurality of the plurality of address bits, wherein a given bit of the plurality of the plurality of address bits is included in one of the plurality of hashes and is excluded from remaining ones of the plurality of hashes; and shifting remaining address bits of the plurality of address bits to form a compacted address used within the first memory controller. . . . programming a plurality of configuration registers to identify the sets of the plurality address bits that included in respective ones of the plurality of hashes. . . . wherein the programming comprises programming the plurality of configuration registers with bit masks that identify the sets of the plurality of address bits” as recited in claim 17 or “a method comprising: receiving an address comprising a plurality of address bits at a first memory controller of a plurality of memory controllers in a system, wherein the address is routed to the first memory controller and a first memory device of a plurality of memory devices controlled by the first memory controller is selected based on a plurality of hashes of sets of the plurality of address bits; dropping a plurality of the plurality of address bits, wherein a given bit of the plurality of the plurality of address bits is included in one of the plurality of hashes and is excluded from remaining ones of the plurality of hashes; and shifting remaining address bits of the plurality of address bits to form a compacted address used within the first memory controller . . . programming a plurality of configuration registers to identify the plurality of the plurality of address bits that are dropped” as recited in claim 18, as a whole.  
Tsujimura (US 2005/0273546) teaches: “[0059] As was mentioned in the above, within the analog signal processor according to the present invention, the details of which was explained in the embodiment mentioned above, and further with the serial data transmission method, which is applied therein, it is sufficient to generate a register write signal (for use of writing into the register), on the controller side, being attached with the bit mask (i.e., Mask) and comprising the address data (i.e., Address) and the setting data (i.e., Data) therein (Step 1), and to transmit it into the analog signal processor (ASP) LSI as the target, through the serial communication. On the other hand, on a side of the target LSI is conducted reading-out of data (R_Data) at a desired address from the registers 8, and upon the data read out is conducted the bit mask process, the details of which was mentioned in the above, by using the mask data (i.e., Mask) and the setting data (i.e., Data).”  Tsujimura paragraph 0059.  This teaching of a register including a bit mask and comprising address data, but there is no motivation to combine Tsujimura with the other cited art to teach “a method comprising: receiving an address comprising a plurality of address bits at a first memory controller of a plurality of memory controllers in a system, wherein the address is routed to the first memory controller and a first memory device of a plurality of memory devices controlled by the first memory controller is selected based on a plurality of hashes of sets of the plurality of address bits; dropping a plurality of the plurality of address bits, wherein a given bit of the plurality of the plurality of address bits is included in one of the plurality of hashes and is excluded from remaining ones of the plurality of hashes; and shifting remaining address bits of the plurality of address bits to form a compacted address used within the first memory controller. . . . programming a plurality of configuration registers to identify the sets of the plurality address bits that included in respective ones of the plurality of hashes. . . . wherein the programming comprises programming the plurality of configuration registers with bit masks that identify the sets of the plurality of address bits” as recited in claim 17 or “a method comprising: receiving an address comprising a plurality of address bits at a first memory controller of a plurality of memory controllers in a system, wherein the address is routed to the first memory controller and a first memory device of a plurality of memory devices controlled by the first memory controller is selected based on a plurality of hashes of sets of the plurality of address bits; dropping a plurality of the plurality of address bits, wherein a given bit of the plurality of the plurality of address bits is included in one of the plurality of hashes and is excluded from remaining ones of the plurality of hashes; and shifting remaining address bits of the plurality of address bits to form a compacted address used within the first memory controller . . . programming a plurality of configuration registers to identify the plurality of the plurality of address bits that are dropped” as recited in claim 18, as a whole.  

Yoon (The Dynamic Granularity Memory System, 2012) teaches: “We use a sub-ranked memory system similar to MCDIMM [4, 5] to enable FG memory accesses. This subranked memory system places a register/demux to control each DRAM chip independently, providing 8B access granularity with DDR3 burst-8 accesses. In order to maximize data bus (DBUS) utilization with FG requests, both AGMS and DGMS use double data rate signaling for increased address bus (ABUS) bandwidth. Figure 7(a) illustrates the partitioned register/demux presented in AGMS [41], which statically separates sub-ranks into multiple partitions.”  Yoon section 3.2.  This teaches a register that provides access at different granularities but fails to teach using a bit mask or identification of dropped addresses using the registers and therefore does not teach “a method comprising: receiving an address comprising a plurality of address bits at a first memory controller of a plurality of memory controllers in a system, wherein the address is routed to the first memory controller and a first memory device of a plurality of memory devices controlled by the first memory controller is selected based on a plurality of hashes of sets of the plurality of address bits; dropping a plurality of the plurality of address bits, wherein a given bit of the plurality of the plurality of address bits is included in one of the plurality of hashes and is excluded from remaining ones of the plurality of hashes; and shifting remaining address bits of the plurality of address bits to form a compacted address used within the first memory controller. . . . programming a plurality of configuration registers to identify the sets of the plurality address bits that included in respective ones of the plurality of hashes. . . . wherein the programming comprises programming the plurality of configuration registers with bit masks that identify the sets of the plurality of address bits” as recited in claim 17 or “a method comprising: receiving an address comprising a plurality of address bits at a first memory controller of a plurality of memory controllers in a system, wherein the address is routed to the first memory controller and a first memory device of a plurality of memory devices controlled by the first memory controller is selected based on a plurality of hashes of sets of the plurality of address bits; dropping a plurality of the plurality of address bits, wherein a given bit of the plurality of the plurality of address bits is included in one of the plurality of hashes and is excluded from remaining ones of the plurality of hashes; and shifting remaining address bits of the plurality of address bits to form a compacted address used within the first memory controller . . . programming a plurality of configuration registers to identify the plurality of the plurality of address bits that are dropped” as recited in claim 18, as a whole.  

Election/Restrictions
During a telephone conversation with Lawrence Merkel on 17 November 2022 a provisional election was made with traverse to prosecute the invention of group 2, claims 1, 5-8, 13, 15-21 (including the generic claims).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-4, 9-12, and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restriction to one of the following patentably distinct species claimed in this application is required under 35 U.S.C. 121:
Group I. Claims 2-4 and 14, drawn to at least two different species of using an address space extension to route data to memory modules, then either eliminating part of the address as it is no longer necessary or using “hashing” to determine where to store data, both classified in G06F12/0623 (address space extension for memory modules).
Group II. Claims 5-8, 16-19, and 20-21 are drawn to registers used to route data based on their address bits classified in G06F3/0659 (Command handling arrangements, e.g. command buffers, queues, command scheduling; defined on Espacenet as “Techniques related to command decoding and execution and command transformation and routing including command buffering, command queuing, command scheduling.”).  
Group III. Claims 9-12, drawn to a method of interleaving data associated with different addresses to different dies, classified in G06F 12/0607 (interleaved addressing).
The species are independent or distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 13, and 15 are generic.
The inventions are independent or distinct, each from the other because:
Inventions 1, 2, and 3 are directed to related systems, methods and apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation function and effect.  Group 1 includes several species of methods for modifying and using subsets of address bits to transmit data to the proper location.  Specifically, this group, as claimed, includes various methods of address manipulation including reversible Boolean operations, XOR reduction, and recovery of dropped bits without any claimed use of registers.  Group 2, as claimed, includes several species including registers “programmable to” identify different types of address bits including mask bits, hashed bits, one-hot bit masks, dropped bits. The registers “programmable to” identify address bits encompasses programmable registers which “can have a materially different design, mode of operation, function, or effect” than the system of group 1.  The recited registers “programmed with” bit masks and one-hot bit masks are specifically programmed to have a different mode of operation, function, and effect than the system of group 1.  Group 3, as claimed, is directed to various species used to locate data in a specific pattern or interleave data among dies in a memory (see specification paragraph 0056 explaining the recited “die” as an example of a “level of granularity” and paragraph 0070 explaining the recited “levels of granularity” as part of an interleaving scheme, which is consistent with the language of claims 9-12).  Therefore the species in group 3 “can have a materially different design, mode of operation, function, or effect than the subject matter of groups 1 and 2.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: All of the groupings of species are properly classified in different areas and would therefore require separate searches in those areas.  Furthermore, even if the groups of species were in the same classification area different areas must be searched to determine allowability.  Note that Group 1, as claimed, is directed to a group of species of different methods used to hash or manipulate addresses.  Claim 2 requires searching for a potentially long very list of all hashes that are “logical reversable” used to direct memory requests.  If this subject matter is found, claims 3 and 4, which both depend directly from claim 2, require independent searches for any hash using XOR that results in a reduction in address bits and that is logically reversable and recovery of eliminated address bits (in a system that hashes to eliminate address bits), likely requiring searches for species including hashing, and recovering of address bits eliminated using species of hashing and other species of methods used to eliminate (and subsequently recover) address bits.  Searching for Group 2, as claimed, requires searches for registers carrying out different operations which are not claimed in Group 1.  While the register of claims 5 and 7 are “programmable to identify” specific hashed address bits and/or dropped address bits, and searching for a register carrying out steps claimed in another group would of course not be burdensome, the language of claims 5 and 7 are written to include any register that can be programmed leading to a much broader search of general purpose registers if no registers that identify hashed or dropped bits are found.  Both claims 5 and 7 depend from claim 1 and each requires a full search of art teaching registers holding addresses that may be combinable with art teaching the independent claim would be a broad and time consuming.  Assuming combinable art teaching the registers is found and claims 5 and 7 rejected, claims 6 and 8, which depend only from claims 5 and 7 respectively, each require searches of registers implementing different aspects of bit masks must then be searched.  Art teaching the material of claims 6 or 8 may not teach or be combinable the series of claim above the other claim so each requires separate searches in the same general area.  It is unlikely that details of bit masks in claims 6 and 9 would be found in any art teaching the material of group 1.  Therefore searching both Groups 1 and 2 presents an undue search burden because the subject matter, as claimed, requires significant searching of completely different areas to determine allowability of the species (plural) of groups 1 and 2.   The Species of Group 3, as claimed, appear to be directed to interleaving data to different dies but is claimed broadly requiring both searches of interleaving and various other searches for art that reads on the claimed limitations.  See Specification paragraphs 0056 and 0070.  Due to the breadth of the claims, if the interleaving concept discussed in the specification is not found, a full search of art teaching a group of controllers associated with dies based on physical location of the first memory controller.  See claim 9.  Claims 10-12 all directly depend on claim 9, so if claim 9 is found, the species of claims 10-12 must be individually searched for allowance.  Claims 10-12 are all do different associations between integrated circuit dies and controllers as would be used in interleaving, but are claimed in a broad manner that requires search of physical relationships between dies and controllers.  Neither the application of specific manipulations or hashing methods to addresses, nor specific ways of using registers are likely to be found in the same area as allocation of addresses (physical or logical) to specific dies (i.e. interleaving).  Since each group of species (groups 1-3) both a search for the specific incentive concept, then would require significant other searches due to the broad nature of the claims and, because each group includes several claims that must be individually searched even if other claims in the group are allowable, the burden of searching this claim set is undue.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  

Claim 1 link(s) inventions 1, 2, and 3 and claim 13 links groups 1 and 2.  The restriction requirement between the linked inventions is subject to the non-allowance of the linking claim(s), claims 1 and 13 (claim 15 is also generic but not a linking claim).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-8 recite “registers programmable to . . . ” or “registers are programmable with . . . ”.  It is not clear whether this language requires registers that are actually programmed to carry out specific steps or hold specific data, or if this is meant to read on any register with the capability of being programmed in this way.  Note also this rejection does not apply to claims 16-19 which contain similar language.  Amending claims 5-8 and 21 to include language similar to claims 16-19 may be a way forward with respect to this rejection.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8, 13, 15-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Colwell (5,307,506), Lercari (US 11,003,586, filed 2020, different assignee), and Metcalf (US 8,327,187).
1. A system comprising: 
a plurality of memory controllers configured to control access to memory devices; a plurality of hardware agents configured to access data in the memory devices using memory addresses; and a communication fabric coupled to the plurality of memory controllers and the plurality of hardware agents, (Colwell teaches: “Integer load buses connect the integer processors of each cluster and selectively connect those processors to the memory controllers for transferring data from memory to the clusters and for providing inter-integer processor data communications.” Colwell Abstract.) wherein: the communication fabric is configured to route a memory request having a first memory address to a first memory controller of the plurality of memory controllers based on the first memory address, (Colwell teaches: “A plurality of physical address buses provide one-way communications for transferring memory addresses from the integer processors to the memories and a plurality of storage buses connect the floating point processors to the memory controllers along a one-way communications path for transferring data to be stored in the memories.”  Colwell Abstract.) a plurality of subsets of address bits of the first memory address are hashed to direct the memory request to the first memory controller at a plurality of levels of granularity, (The original specification explains “hashing” as used in this application: “Because the system includes multiple memory controllers 12A-12H (and possibly multiple sets of memory controllers in multiple instances of the SOC 10), the address accessed by a memory request may be decoded (e.g., hashed) to determine the memory controller 12A-12H, and eventually the specific memory device 30 28, that is mapped to the address.” Specification paragraph 0026.  “The MLC registers 22A-22H, 22J-22N, 22P may independently specify the address bits that are hashed to select each level of granularity in the system for a given memory address. For example, a first level of granularity may select the semiconductor die to which the memory request is routed. A second level of granularity may select a 10 slice, which may be a set of memory controllers ( e.g., the upper 4 memory controllers 12A-12B and 12E-12F may form a slice, and the lower 4 memory controllers 12C-12D and 12F-12G may form another slice).” Specification paragraph 0033.  “Generally, the registers 60 in a given hardware agent may be programmable with data identifying which address bits are included in the hash at one or more of the plurality of levels of granularity. In the illustrated embodiment, the registers 60 may include a die register, a slice register, a row register, a side register, a plane register, and a pipe register corresponding to the previously-described levels, as well as a bank group (BankG) and bank register the define the bank group and bank within a memory device 28 that stores the data (for an embodiment in which the DRAM memory devices have both bank groups and banks).” Specification paragraph 0048.  Based on this explanation in the specification, the “hashed” subset of address bits include bits used to direct the memory request so a specific level of granularity (i.e. the memory controller, a block in the memory device).   
The previously cited art does not teach “hashing” a plurality of address bits to direct memory requests to a memory controller at a plurality of levels of granularity. 
Lercari teaches: “A memory controller that subdivides an incoming memory address into multiple discrete address fields corresponding to respective hierarchical groups of structural elements within a target nonvolatile semiconductor memory system” Leracari paragraph 17.  “the memory controller to map sequential values of the host-supplied addresses to sequential ones of the structures which are mapped to the given one of the zones; wherein the structures comprise one of channels, dies, planes, erase units and pages; and wherein said configuration information is selectively established to, for a first zone of the at least two zones, cause the memory controller to map sequential values of the host-supplied addresses to sequential ones of a first one of channels, dies, planes, erase units and pages, and for a second zone of the at least two zones, cause the memory controller to map sequential values of the host-supplied addresses to sequential ones of a second one of channels, dies, planes, erase units and pages.”  Lercari claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Lercari because this allows more flexibility in customizing the configuration of virtual storage devices to present nearly any desired configuration to a host or client.  See Lercari Abstract.) at least one address bit in a given one of the plurality of subsets is not included in remaining ones of the plurality of subsets; the first memory controller is configured to drop a plurality of address bits of the first memory address to form a second address used within the first memory controller; and respective bits of the plurality of address bits are the at least one address bit in the given one of the plurality of subsets. (With respect to claim interpretation: this language appears to equate the “at least one address bit in . . . the plurality of subsets not included in the remaining . . . subsets” and the dropped “plurality of address bits”.  In other words, both the “at least one address bit” and the “respective bits of the plurality of address bits” are recited as being the same thing.  Colwell teaches: “The derived physical memory address, which, as noted above, is twenty-four bits in length, is truncated, so that the low order two bits are dropped” Colwell paragraph 102.
The previously cited art does not teach that the controller itself is configured to drop the bits.
Metcalf teaches: “Another approach is to use certain address bits to select memory controllers. In some implementations, part of the address bits are used to select the memory controllers, and part of the address bits are used to select the address space within the memory controller. Applications may use the address space in different ways. For example, the address bits, which are used to select the memory controllers, may be relatively stable for a period of time, which has an implication on the workload to the memory controllers.”  Metcalf paragraph 276.  Note that the address bits used to select the controller are no longer used once the controller is reached and are therefore “dropped”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Metcalf before the effective filing date because the technique in Metcalf helps load balance between the memory controllers.)
5. The system as recited in claim 1 further comprising 
a plurality of configuration registers programmable to identify the plurality of subsets of address bits that are hashed at the respective levels of the plurality of levels of granularity.  (With respect to claim interpretation: note a register “programmable to . . .” does not limit the register to a specific structure or require steps to be performed.  See MPEP §§ 2103 and 2111.04.  Lercari teaches: “Note that the LBA granularity (i.e., size of a logical block of data—not to be confused with a block device which will typically hold millions of logical blocks of data each having a respective LBA) may be programmed within the block device configuration registers or other configuration storage of the flash device to enable a variable user-specified number of LBAs to span each physical page of storage within the flash device. Similarly, as discussed in greater detail below, the size of a logical quantum of data, referred to herein as a “host data segment” or “segment” and that constitutes a fundamental unit of storage allocation operated upon by the host file system, may be programmed within the block device configuration register to enable the memory controller to associate discrete sets of physical storage structures (e.g., an integer number of erase units within a given block device) with respective segments and thereby facilitate coordinated file-system and flash device management operations.”  Lecarni column 8 line 65 continued onto column 9.)
6. The system as recited in claim 5 wherein 
the plurality of configuration registers are programmable with bit masks that identify the address bits.  (See rejection of claim 5 noting that the language “programmable with bit masks . . .” does not limit to a specific structure or require steps to be performed.  See MPEP §§ 2103 and 2144.04.)
7. The system as recited in claim 1 further comprising 
a plurality of configuration registers programmable to identify the plurality of address bits that are dropped. (See rejection of claim 5 noting that the language “programmable to identify . . .” does not limit to a specific structure or require steps to be performed.  See MPEP §§ 2103 and 2144.04.)
8. The system as recited in claim 6 wherein 
the plurality of configuration registers are programmable with one-hot bit masks. (See rejection of claim 5 noting that the language “programmable with one hot bit masks . . .” does not limit to a specific structure or require steps to be performed.  See MPEP §§ 2103 and 2144.04.)
13. A method comprising: 
receiving an address comprising a plurality of address bits at a first memory controller of a plurality of memory controllers in a system, wherein the address is routed to the first memory controller and a first memory device of a plurality of memory devices controlled by the first memory controller is selected based on a plurality of hashes of sets of the plurality of address bits; (See rejection of claim 1.) dropping a plurality of the plurality of address bits, wherein a given bit of the plurality of the plurality of address bits is included in one of the plurality of hashes and is excluded from remaining ones of the plurality of hashes; (See rejection of claim 1.) and shifting remaining address bits of the plurality of address bits to form a compacted address used within the first memory controller. (See rejection of claim 1.  Note that elimination of address bits “shifts” the remaining bits.)
15. The method as recited in claim 13 further comprising 
accessing a memory device controlled by the memory controller based on the compacted address.  (See rejection of claim 1.)
16. The method as recited in claim 13 further comprising: 
programming a plurality of configuration registers to identify the sets of the plurality address bits that included in respective ones of the plurality of hashes. (See rejection of claim 5.)
20. A memory controller comprising: 
a plurality of configuration registers programmable to (See rejection of claim 5 noting that “registers programmable to . . .” does not limit to a particular structure or require steps to be performed.  See MPEP §§ 2103 and 2111.04.) identify respective pluralities of address bits that are hashed to select the memory controller as a destination for a memory request that includes an address that comprises the address bits; (See rejection of claim 1.) and a control circuit coupled to the plurality of configuration registers, wherein the control circuit is configured to generate a compacted address to access one or memory devices controlled by the memory controller, wherein the control circuit is configured to drop a plurality of the address bits and to shift remaining bits of the address to generate the compacted address.  (See rejection of claim 1.)
21. The memory controller as recited in claim 20 further comprising 
a second plurality of configuration registers coupled to the control circuit, wherein the second plurality of configuration registers are programmable to identify the plurality of the address bits that are dropped. (With respect to claim interpretation, note that language reciting registers “programmable to . . .” does not limit to a particular structure or require steps to be performed (and is therefore given no patentable weight per MPEP §§ 2103 and 2111.04).  
The previously cited art does not expressly teach a second plurality of configuration registers.  
The recited second plurality of registers is obvious as a mere duplication of parts. See MPEP § 2144.04.)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
ADDRESS MAPPING-AWARE TASKING MECHANISM
US 20220206839 A1
“[0032] In step 206, address information in the compute task data is processed to determine a partition, i.e., a destination partition, in which to store the compute task data. Various techniques may be used to determine a destination partition based upon address information. According to an embodiment, a bit mask supplied by the address mapping data 144 is applied to memory address bits in the compute task data to generate resulting bits. The bit mask may comprise any number of bits that may vary depending upon a particular implementation and address mapping pattern. The resulting bits are then used to determine the partition in which the compute task data is to be stored, which corresponds to the memory element which the original address maps to in the underlying address mapping strategy.” 
INFORMATION PROCESSING APPARATUS, MEMORY CONTROL CIRCUITRY, AND CONTROL METHOD OF INFORMATION PROCESSING APPARATUS
US 20180329832 A1
098] FIG. 9 illustrates an example of allocation of the bits of the address AD for each granularity of data input/output to/from each memory 31 illustrated in FIG. 8. For example, the memory access request MREQ includes a 25-bit address AD [29:5]. Of the address AD, 14 bits are used for a row address RA [13:0], 5 bits are used for a column address CA [4:0], 5 bits are used for a bank address BA [4:0], and one bit is used for a half address HA [0]. The row address RA, the column address CA, and the half address HA are examples of internal addresses." paragraph 0098
SYSTEM ADDRESS RECONSTRUCTION
US 20170177477 A1
[0056] wherein the number of memory controllers is two or more, 3 is the number of channels per memory controller, the number of bits of the granularity of interleaving of data among the channels of a memory controller target way is represented by the variable X−T (FIG. 7) wherein the variable X is >=T and is a bit position of the channel address and T is a bit position of the channel address, the number of bits of the granularity of interleaving of data among the memory controller target ways is represented by the variables R−X where the variable R is >=X and is a bit position of the channel address, the variable [R−X] represents a bit position, the variable ChLID represents the binary channel logical identification number, the variable A2 represents the subfield A2=CA[R−1:X] of the channel address from the bit position X to the bit position R−1, the variable TargetLID[0] represents the 0 bit position of the binary channel logical identification number.
NESTED CHANNEL ADDRESS INTERLEAVING
US 20150089168 A1
"As an example, when memory is interleaved across four channels, any two address bits may be used to distribute the address space. The address bits used for interleaving are then dropped before the request is sent to a respective memory controller." paragraph 0004.
Hashing and serial decoding techniques
US 7818538 B2
A serial decoding technique may employ one or more circular shift register strings in which an input to an element of a shift register string may be gated by either an address input or the inverse of the address input. An output word line of the decoder may be driven by a respective shift register stage in the case of a single shift register string, or by a logical combination of shift register stages from respective shift register strings in the case of multiple shift register strings.
Analog signal processor, as well as, a data register rewriting method and a data transmission method thereof
US 20050273546 A1

[0014] Namely, in FIG. 18 is shown the "read modify write" process relating to the conventional art mentioned above, and as apparent from this figure, there are needed three (3) steps: i.e., a step (Step 1) for conducting the addressing from the controller to the register of the targeted LSI (Address) and reading of the data thereof (R_Data); a step (Step 2) for making data alternation upon the read-out data, at a predetermined bit(s) thereof, i.e., so-called the bit mask operation through software within the controller; and a step (Step 3) for writing (W_Data) a result of the bit mask operation into the address (Address) of the register as the data, again.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139